MATHEWS, Justice.
This is an ejectment suit brought by Odelle Pitts Clark, as administratrix of the estate of Walter R. Clark, deceased, against Hobb Campbell. The defendant filed a plea of possession coupled with a parol gift. At the conclusion of the defendant’s case, the plaintiff moved for a directed verdict, ruling on which was reserved.
There was no dispute about the fact that the plaintiff had record title and was not required to prove such title. After the plaintiff had introduced her evidence, the case was submitted to the jury and the jury rendered a verdict in favor of the defendant.
■Thereafter the plaintiff filed a motion for new trial and for a motion for judgment notwithstanding the verdict. The Court granted . this motion and thereafter . final judgment was entered for the plaintiff. This appeal is from that final judgment.
It may be that the defendant, appellant here, is entitled to some relief under F.S. Section 70.06, F.S.A.
We find no reversible error and the judgment be and the same is hereby affirmed, but without prejudice to the right of the defendant-appellant ' to take such proceedings as he may be advised under F.S. Section 70.06, F.S.A.
ROBERTS, C. J., TERRELL, J., and! MURPHREE, Associate Justice, concur..